Citation Nr: 9919749	
Decision Date: 07/19/99    Archive Date: 07/28/99

DOCKET NO.  94-46 953A	)	DATE
	)
	)

On appeal from the
U.S. Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina


THE ISSUE

Whether a timely Substantive Appeal (SA) was filed to perfect 
the appeal in the claim for an effective date prior to 5 
March 1985 for the grant of service connection for retinitis 
pigmentosa (RP).


REPRESENTATION

Appellant represented by:	Michael E. Wildhaber, Attorney


ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel



INTRODUCTION

The veteran had active service from January 1946 to February 
1947.  This appeal originally arose from a June 1993 rating 
action which assigned 5 March 1985 as the effective date of 
the grant of service connection for RP.  Thereafter, the 
veteran claimed an earlier effective date (EED) for the grant 
of service connection.  By decision of April 1997, the Board 
of Veterans' Appeals (Board) dismissed the EED claim on the 
grounds that a timely SA had not been filed to perfect the 
appeal.  In November 1997, the Senior Deputy Vice-Chairman of 
the Board denied the veteran's Motion for Reconsideration of 
the April 1997 Board decision.

This case is currently before the Board pursuant to a May 
1998 Order of the U.S. Court of Veterans Claims (known as the 
U.S. Court of Veterans Appeals prior to March 1999) 
(hereinafter, the "Court") wherein the April 1997 Board 
decision on appeal to the Court was vacated, and the case was 
remanded to the Board for further development in accordance 
with instructions contained in an earlier May 1998 Joint 
Motion to Vacate and Remand the Board Decision (Joint Motion) 
of the appellant and the VA Acting General Counsel.  By 
decision of November 1998, the Board remanded this case to 
the RO for due process development in compliance with the 
Court's Order.  By Supplemental Statement of the Case (SSOC) 
dated in April 1999, the RO determined that the veteran had 
not filed a timely SA to perfect his appeal in the claim for 
an effective date prior to 5 March 1985 for the grant of 
service connection for RP.  In May 1999, the veteran 
perfected a timely appeal with respect to the latter issue.
 

FINDINGS OF FACT

1. By rating action of June 1993, the RO assigned 5 March 
1985 as the effective date of the grant of service 
connection for RP. 

2. In August 1993, the veteran indicated his intent to file a 
claim for an EED for the grant of service connection.

3. By letter of October 1993, the RO notified the veteran of 
the June 1993 rating action which assigned 5 March 1985 as 
the effective date of the grant of service connection, 
denied an EED, and advised him of his appellate rights.

4. In February 1994, the veteran filed a timely formal Notice 
of Disagreement (NOD) with the June 1993 rating action 
which assigned 5 March 1985 as the effective date of the 
grant of service connection.

5. In March 1994, the RO issued a Statement of the Case (SOC) 
in this appeal and advised the veteran of the requirement 
to timely file an SA to perfect his appeal.

6. In December 1994, the RO received the veteran's SA in this 
appeal.


CONCLUSION OF LAW

As the veteran's SA filed in this appeal in December 1994 was 
untimely, the issue of an effective date prior to 5 March 
1985 for the grant of service connection for RP is not in 
proper appellate status before the Board, and the Board thus 
has no jurisdiction to adjudicate the merits of the claim.  
38 U.S.C.A. §§ 7105, 7108 (West 1991); 38 C.F.R. §§ 3.104(a), 
20.200, 20.201, 20.202, 20.302, 20.303, 20.304 (1998). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends, in effect, that his August 1993 
statement constitutes a valid NOD with the June 1993 rating 
action which assigned 5 March 1985 as the effective date of 
the grant of service connection for RP.  He asserts that his 
August 1993 request for an effective date prior to April 1985 
for the grant of disability compensation was an obvious 
expression of disagreement with the effective date of the 
award; that his failure to use the specific words "NOD" do 
not render that statement inadequate to serve as an NOD, 
inasmuch as 38 C.F.R. § 20.201 provides that no such special 
wording is required; that the Board must liberally construe 
all such submissions; and that appellate review of the June 
1993 rating action by the Board was thus initiated by the 
filing of the NOD in August 1993.

He also asserts that his February 1994 statement constitutes 
a timely SA to perfect his appeal in the claim for an EED for 
the grant of service connection for RP.  He states that that 
statement clearly fulfills the requirements of 38 C.F.R. § 
20.202, in that it expressly presents his specific arguments 
as to why he believed the June 1993 rating action assigned 
the wrong effective date for the grant of service connection, 
and contains the necessary information to constitute an SA.  
He asserts that his specific words in that statement that he 
wanted to file an NOD cannot limit the scope of that document 
to constitute a mere NOD under the circumstances of this 
case, which clearly show that he only mentioned the words 
"NOD" in response to specific advice to use those words as 
contained in the RO's October 1993 letter, which he received 
in response to his actual NOD which had already been filed 
with the RO in August 1993.  He states that, inasmuch as the 
February 1994 statement fulfilled the requirements for an SA, 
and was filed within a year of his notification of the June 
1993 rating action, the February 1994 statement must thus be 
liberally construed by the Board to constitute a valid and 
timely SA of that rating action, regardless of its reference 
to an "NOD."  He asserts that the filing of the February 
1994 statement prior to the RO's issuance of the SOC in this 
case in March 1994 does not render it incapable of 
constituting a proper SA, citing the holding of the Court in 
Archbold v. Brown, 9 Vet. App. 124 (1996), that a document 
submitted prior to the issuance of an SOC was an SA, where it 
fulfilled statutory and regulatory requirements of an SA.

Also citing Archbold (wherein the Court held that although 
the veteran had not received an SOC after filing his NOD, he 
nevertheless filed correspondence which satisfied the 
requirements for an SA), the May 1998 Joint Motion instructed 
the Board to address and analyze the veteran's August 1993 
and February 1994 correspondence to determine whether or not 
they constituted a valid NOD and a timely SA, respectively, 
and to provide adequate reasons and bases for its conclusion.

The evidence of record shows that, by rating action of April 
1993, the RO implemented a February 1993 Hearing Officer's 
decision which granted service connection for RP, and 
assigned 1 March 1990 as the effective date of the award.  By 
letters subsequently in April 1993, the veteran was notified 
of the grant of service connection, the award of disability 
compensation payments from April 1990, and his appellate 
rights.

By rating action of June 1993, the RO granted an EED to 5 
March 1985 as the effective date of the grant of service 
connection for RP, based on a memorandum from the VA 
Compensation and Pension Service (C&P) which established the 
propriety of assigning such effective date in this case.  
That date corresponds to the date of a VA General Counsel's 
opinion which established a new basis for entitlement to 
service connection for diseases of congenital, developmental, 
or familial (or hereditary) origin.  VAOPGC 1-85 (3-5-85) 
(subsequently issued as VAOPGCPREC 82-90 (O.G.C. Prec. 82-
90)), affirmed and updated in VAOPGC  8-88 (9-29-88) 
(subsequently issued as VAOPGCPREC 67-90 (O.G.C. Prec. 67-
90)).  However the basis for such decision by C&P was a 
finding that the failure to refer the June 1985 report of a 
VA Visual Impairment Service team, relating to the veteran's 
visual impairment, to the rating board was clearly and 
unmistakably erroneous.  

By letter subsequently in June 1993, the veteran was notified 
of the amendment of his disability compensation payments to 
include an award from April 1985, and of his appellate 
rights, including the requirement to send the RO an NOD 
within 1 year of the date of the letter.

In August 1993, the VA received a statement from the veteran 
wherein he stated that "I was recently awarded a 100% 
service-connected rating for retinitis pigmentosus, with an 
effective date of April 1, 1985.  I wish to claim an earlier 
effective date..."  

By letter of October 1993, the RO notified the veteran that 
the June 1993 rating action had established 5 March 1985 as 
the effective date of the grant of service connection for RP, 
which date was the earliest date allowable under current 
regulations, and of the requirement to file an NOD therewith 
if he disagreed with that effective date.  This letter 
followed a deferred rating in which it was specifically noted 
that if the veteran disagreed with the effective date, he 
should file a notice of disagreement.  

In February 1994, the VA received a statement from the 
veteran wherein he expressly filed an NOD with the June 1993 
rating action which assigned 5 March 1985 as the effective 
date of the grant of service connection, and requested to be 
furnished an SOC upon which to base his appeal.

In March 1994, the RO issued an SOC in this appeal.  In a 
letter which accompanied the SOC, the veteran was notified 
that his argument or SA had to be set out on the enclosed VA 
Form 9, Appeal to the Board of Veterans' Appeals, and that if 
the RO did not hear from him in 60 days, the RO would assume 
that he did not intend to complete his appeal, and the record 
would be closed.  The veteran's attention was also directed 
to instructions on VA Form 9 if he required more time, and 
citations were furnished to the provisions of pertinent law 
including 38 U.S.C.A. § 7105(d)(3) (which provides for an 
extension of the 60-day period within which to file a formal 
appeal for a reasonable period on request for good cause 
shown).

Received on 6 June 1994 was a statement from the veteran 
wherein he referred to the June 1993 award of service-
connected disability compensation benefits retroactive to 5 
March 1985, and requested retroactive Chapter 35 educational 
benefits for his daughter.

On 5 December 1994, the RO received VA Form 9, Appeal to the 
Board of Veterans' Appeals, signed by the veteran in late 
November 1994, wherein he expressed a desire to appeal the 
June 1993 rating action which assigned 5 March 1985 as the 
effective date of the grant of service connection for RP, and 
set forth his contentions as to why he was entitled to an 
EED.

Under the applicable criteria, an NOD shall be filed within 1 
year from the date of mailing of notification of the initial 
review and determination; otherwise, that determination will 
become final and is not subject to revision on the same 
factual basis.  The date of the letter of notification will 
be considered the date of mailing for purposes of determining 
whether a timely appeal has been filed.  38 U.S.C.A. § 7105; 
38 C.F.R. §§ 3.104(a), 20.302(a).  An appeal consists of a 
timely-filed NOD in writing and, after an SOC has been 
furnished, a timely-filed SA.  38 U.S.C.A. § 7105; 38 C.F.R. 
§ 20.200.  A written communication from a claimant or his 
representative expressing dissatisfaction or disagreement 
with an adjudicative determination by the agency of original 
jurisdiction (AOJ) and a desire to contest the result will 
constitute an NOD.  While special wording is not required, 
the NOD must be in terms which can be reasonably construed as 
disagreement with that determination and a desire for 
appellate review.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.201.  

An SA consists of a properly-completed VA Form 9, Appeal to 
the Board of Veterans' Appeals, or correspondence containing 
the necessary information.  The SA should set out specific 
arguments relating to errors of fact or law made by the AOJ 
in reaching the determination being appealed.  To the extent 
feasible, the argument should be related to specific items in 
the SOC and any prior SSOC.  The Board will construe such 
arguments in a liberal manner for purposes of determining 
whether they raise issues on appeal, but the Board may 
dismiss any appeal which fails to allege specific error of 
fact or law in the determination being appealed.  The Board 
will not presume that an appellant agrees with any statement 
of fact contained in an SOC or SSOC which is not specifically 
contested.  Proper completion and filing of an SA are the 
last actions the appellant needs to take to perfect an 
appeal.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.202.  An 
application for review on appeal shall not be entertained 
unless it is in conformity with this chapter.  38 U.S.C.A. 
§ 7108.  

A claimant or his representative must file an NOD with a 
determination by the AOJ within 1 year from the date that 
that agency mails notice of the determination to him.  
Otherwise, that determination will become final.  The date of 
mailing the letter of notification of the determination will 
be presumed to be the same as the date of that letter for 
purposes of determining whether an appeal has been timely 
filed.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.302(a).

An SA must be filed within 60 days from the date that the AOJ 
mails the SOC to the appellant, or within the remainder of 
the 1-year period from the date of mailing of the 
notification of the determination being appealed, whichever 
period ends later.  The date of mailing of the SOC will be 
presumed to be the same as the date of the SOC, and the date 
of mailing the letter of notification of the determination 
will be presumed to be the same as the date of that letter 
for purposes of determining whether an appeal has been timely 
filed.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.302(b).  

An extension of the 60-day period for filing an SA may be 
granted for good cause.  A request for such an extension must 
be in writing and must be made prior to expiration of the 
time limit for filing the SA.  The request for extension must 
be filed with the VA office from which the claimant received 
notice of the determination being appealed, unless notice has 
been received that the applicable records have been 
transferred to another VA office.  A denial of a request for 
extension may be appealed to the Board.  38 U.S.C.A. § 7105; 
38 C.F.R. § 20.303.

The filing of additional evidence after receipt of notice of 
an adverse determination does not extend the time limit for 
initiating or completing an appeal from that determination.  
38 U.S.C.A. § 7105; 38 C.F.R. § 20.304.

After a review of the facts of this case and the pertinent 
laws and regulations and holdings of the Court, the Board 
finds that the veteran did not file a timely SA with respect 
to the claim for an effective date prior to 5 March 1985 for 
the grant of service connection for RP.  The Board reaches 
this result for reasons set forth below, regardless of 
whether the August 1993 or February 1994 document is 
characterized as the "true" NOD to the issue concerning the 
assignment of an effective date earlier than March 5, 1985.  
As a result, the issue of entitlement to an earlier effective 
date is not in proper appellate status before the Board, the 
Board has no jurisdiction to adjudicate the merits of the 
claim, and the appeal must be dismissed.

The veteran's August 1993 statement, "I want to claim an 
earlier effective date," may certainly be viewed as an 
expression of disagreement with the June 1993 notification of 
the amended award, in much the same way any appellant who 
files a claim for increased rating may be said to be in 
disagreement with the rating assigned his or her service-
connected disability.  However that statement clearly did not 
express a "desire to contest the result," that is, a 
"desire for appellate review."   See 38 C.F.R. §  20.201.  

It is clear that the RO did not construe the August 1993 
statement as an NOD, but rather as the veteran's initial 
claim for an EED for the grant of service connection, 
inasmuch as he had made no claim for an EED for the grant of 
service connection prior to August 1993.  This interpretation 
is supported by the action taken by the RO in October 1993 to 
notify the veteran that the June 1993 rating action had 
established 5 March 1985 as the effective date and invite the 
veteran to file a formal NOD if he disagreed with that 
effective date.  Thereafter, the veteran filed a statement in 
February 1994 wherein he expressly stated a desire to file an 
NOD with the VA decision which established 5 March 1985 as 
the effective date of the grant of service connection for RP, 
and specifically requested to be furnished an SOC on which to 
base his appeal.  The Board finds that the February 1994 
statement is the earliest written communication of record 
formally expressing dissatisfaction or disagreement with the 
RO's determination of the specific effective date of the 
grant of service connection and a desire to contest the 
result, thus constituting the formal NOD in this appeal.  As 
such, it contains terms which can be reasonably construed as 
disagreement with the specific effective date of the grant of 
service connection (of which the veteran was initially 
informed in October 1993) and a desire for appellate review.  

Whether the August 1993 or February 1994 statement is the 
NOD, the result does not change.  The governing law in this 
case, found at 38 U.S.C. § 7105, provides a clear and 
unambiguous statutory scheme to permit appellate review by 
the Board, which requires the filing of both an NOD and an SA 
after an SOC is furnished.  It is clearly contemplated that 
the formal appeal is filed after the SOC is provided.  The 
law is binding on all parties here, including the veteran and 
VA.  

In accordance with the law, following receipt of the 
veteran's formal NOD with the effective date of the grant of 
service connection for RP in February 1994, the RO issued an 
SOC in March 1994 wherein the veteran was advised of the 
requirement to file an SA in order to perfect his appeal 
within 60 days.  The veteran does not dispute that he was 
provided this notification; in his November 1997 request for 
reconsideration of the Board's April 1997 decision he 
conceded that he failed to take heed to respond to the Board 
in a timely manner.  However, the veteran's SA was not signed 
by the veteran until late November 1994, and (most 
importantly) not received by the RO until December 1994, 
which is well in excess of 60 days from the date of mailing 
of the SOC, as well as more than 1 year from October 1993, 
the date of the mailing of the notification of the June 1993 
rating action which assigned 5 March 1985 as the effective 
date of the grant of service connection for RP.  

Although in June 1994 the RO received a statement from the 
veteran wherein he referred to the June 1993 award of 
service-connected disability compensation benefits 
retroactive to 5 March 1985, this was specifically in the 
context of a claim for retroactive Chapter 35 educational 
benefits for his daughter, and nothing in this statement may 
be even liberally construed to be arguments constituting an 
SA with respect to his claim for an effective date prior to 5 
March 1985 for the grant of service connection for RP.  

The VA regulations provide for an extension of the 60-day 
period for filing an SA for good cause shown, but a request 
for such an extension had to have been in writing and made 
prior to expiration of the time limit for filing the SA, and 
there is no evidence in this record to indicate that the 
veteran ever requested such an extension.

With respect to the contention that the veteran's February 
1994 statement constitutes a timely SA to perfect the appeal 
in the claim for an EED for the grant of service connection, 
citing the Court's holding in Archbold that a document 
submitted prior to the issuance of an SOC could be an SA, the 
Board first notes that the Court's disposition of the 
Archbold case turned on fundamental, controlling procedural 
deficiencies involving the RO's failure to inform the 
claimant of his appellate rights in connection with an RO 
decision which initially denied his claim, to issue an SOC 
after he filed his NOD on the claim, and to return the claim 
automatically to the Board for its review.  In the fact 
situation in Archbold, the Court held that, although the 
veteran had not received an SOC after having filed his NOD, 
he nevertheless filed correspondence which met the 
requirements for an SA; the SA was held to have been timely 
filed despite the fact that no SOC was provided to the 
veteran.    

No such critical procedural deficiency affects the current 
claim for an EED for the grant of service connection for RP.  
For the reasons and bases noted above, the Board has found 
that the veteran filed his initial claim for an EED for the 
grant of service connection in August 1993; that the RO 
notified him of the specific effective date of the grant of 
service connection, denied an EED, and advised him of his 
appellate rights in October 1993; that the veteran filed a 
timely formal NOD therewith in February 1994; that the RO 
issued an SOC and informed him of the requirement to file an 
SA in March 1994; and that the veteran filed an untimely SA 
in December 1994.  

Pursuant to 38 U.S.C.A. § 7105(a), (d)(1), (3), an NOD 
initiates appellate review in the VA administrative 
adjudication process; and the request for appellate review is 
completed by the claimant's filing of an SA after an SOC is 
issued by the VA.  See Roy v. Brown, 5 Vet. App. 554, 555 
(1993); YT v. Brown, 9 Vet. App. 195, 198 (1996); 38 C.F.R. 
§ 20.200.  The purpose of the NOD is to initiate Board 
appellate review by letting the VA know, within 1 year from 
the date of the VA's mailing its notice of the result of a 
determination by an AOJ, of the claimant's intent to appeal 
to the Board.  Tomlin v. Brown, 5 Vet. App. 355, 357 (1993).  
There can be only one valid NOD as to a particular claim, 
extending to all subsequent RO and Board adjudications on the 
same claim until a final RO or Board decision has been 
rendered in that matter, or the appeal has been withdrawn by 
the claimant.  Hamilton v. Brown, 4 Vet. App. 528, 538, aff'd 
39 F. 3d 1574, 1582-85 (Fed. Cir. 1994).  After a claimant 
receives the SOC, he must file a jurisdictional-conferring 
SA, or correspondence containing the necessary information, 
within 60 days from the date the SOC is mailed or within the 
remainder of the 1-year period from the date the notification 
of the RO decision was mailed, whichever period is later.  
Fenderson v. West, 12 Vet. App. 119 (1999); Archbold, 9 Vet. 
App. at 132.  In the absence of a timely SA, the proper 
action for the Board is to dismiss the appeal.  See Roy.

Inasmuch as the current case contains a properly-filed August 
1993 original claim for an EED, a clear October 1993 RO 
denial of that claim, a timely-filed February 1994 formal NOD 
therewith, and a properly-issued March 1994 SOC, the Board 
finds that the veteran's February 1994 statement - found to 
have constituted the formal NOD in this appeal for the 
reasons and bases stated above - cannot simultaneously be 
held to constitute an SA, as the governing law and 
regulations and precedent Court decisions require a claimant 
to file a separate SA to formally perfect an appeal.  In this 
case wherein the appellate process has properly sequentially 
unfolded (in that a formal claim was followed by notice of a 
denial, the filing of a formal NOD, and the issuance of an 
SOC), this separate SA must sequentially follow the properly-
issued SOC, and its proper completion and filing are the last 
actions required of an appellant to perfect an appeal.  See 
Roy; YT; Archbold; Fenderson; 38 U.S.C.A. § 7105; 38 C.F.R. 
§ 20.202.  While the Board has found that veteran did file an 
SA in this case subsequent to the issuance of the SOC in 
March 1994, the VA's receipt of that SA in December 1994 was 
untimely, as a result of which the Board must dismiss this 
appeal, which is not in proper appellate status before the 
Board and over which the Board thus has no jurisdiction.        





ORDER

A timely SA not having been filed to perfect the appeal in 
the claim for an effective date prior to 5 March 1985 for the 
grant of service connection for RP, the appeal is dismissed.



		
	N. R. ROBIN
	Member, Board of Veterans' Appeals

 

